Case 9:18-cr-80166-DMM Document 96 Entered on FLSD Docket 04/22/2019 Page 1 of 2



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                           CASE NO. 18-80166-CR-MIDDLEBROOKS


  UNITED STATES OF AMERICA,

  v.

  NICHALOS WUKOSON

        Defendant.
  _________________________________/


           GOVERNMENT’S RESPONSE TO DEFENDANT’S OBJECTIONS TO
                  PRESENTENCE INVESTIGATION REPORT


         COMES NOW, the United States of America, by and through its undersigned Assistant

  United States Attorney, and files this response to the defendant’s objections to the presentence

  investigation report (DE 22).

         The government concurs with the probation department’s response to each of the

  objections noted in addendum (DE 95-1) and requests the Court to overrule the defendant’s

  objections to the PSR.

                                                 Respectfully submitted,

                                                 ARIANA FAJARDO ORSHAN
                                                 UNITED STATES ATTORNEY


                                          By: s/ GREGORY SCHILLER__________
                                              Gregory Schiller
                                              Assistant United States Attorney
                                              Fla. Bar. A5501296
                                              500 S. Australian Ave., Suite 400
                                              West Palm Beach, FL 33041
                                              P: 561-209-1045
                                              E: gregory.schiller@usdoj.gov
Case 9:18-cr-80166-DMM Document 96 Entered on FLSD Docket 04/22/2019 Page 2 of 2



                                 CERTIFICATE OF SERVICE
         I hereby certify that on April 22, 2019, I electronically filed the foregoing document with

  the Clerk of the Court using CM/ECF.



                                              s/Gregory Schiller
                                              GREGORY SCHILLER
                                              Assistant United States Attorney
